           Case 2:16-cr-00029-APG-VCF Document 63 Filed 04/21/20 Page 1 of 2




 1
 2                              UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,                             Case No.: 2:16-cr-00029-APG-VCF
 6                           Plaintiff,                                   Order
 7   v.                                                              (Docket No. 62)
 8   ARTIS LAMAR GRAHAM, III,
 9                          Defendant.
10         Pending before the Court is Defendant Artis Lamar Graham III’s motion to treat his
11 emergency supplemental motion to reopen detention as an emergency motion. Docket No. 62.
12 See also Docket No. 60 (emergency supplemental motion to reopen detention). The Court has
13 issued a standing order regarding motions to reopen detention due to the COVID-19 pandemic that
14 sets forth requirements for what must be included in any motion filed as well as a briefing schedule
15 for motions.      See https://www.nvd.uscourts.gov/wp-content/uploads/2020/03/NJK-standing-
16 order.pdf. Accordingly, the instant motion is unnecessary.
17         In reviewing Defendant’s motion to reopen detention at Docket No. 60, however, the Court
18 notes that Defendant has failed to comply with the Court’s standing order. Therefore, no later than
19 April 23, 2020, counsel must file a supplemental declaration describing the meet and confer efforts
20 taken by the parties prior to the filing of the motion. Further, counsel must file a supplement
21 (which may be part of the declaration if counsel so chooses), stating whether Defendant agrees to
22 waive his appearance at any hearing set by the Court on the motion or if he consents to be present
23 by videoconference.
24         Once Defendant’s motion is complete, the briefing schedule must comply with the Court’s
25 standing order. Therefore, the United States must respond to the motion no later than April 27,
26 2020. Any reply must be filed no later than April 29, 2020.
27
28

                                                    1
            Case 2:16-cr-00029-APG-VCF Document 63 Filed 04/21/20 Page 2 of 2




 1          Accordingly,
 2          IT IS ORDERED that Defendant’s motion to treat his emergency supplemental motion to
 3 reopen detention as an emergency motion is DENIED as unnecessary. Docket No. 62.
 4          IT IS FURTHER ORDERED that, no later than April 23, 2020, Defendant must
 5 supplement his motion at Docket No. 60 to comply with the requirements in the Court’s standing
 6 order.
 7          IT IS FURTHER ORDERED that the United States shall file its response to Defendant’s
 8 motion at Docket No. 60 no later than April 27, 2020. Any reply shall be filed no later than April
 9 29, 2020.
10          IT IS SO ORDERED.
11          DATED: April 21, 2020.
12
13
14                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
